Citation Nr: 1430044	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-37 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to additional compensation benefits for a dependent child, N.A.H., based upon school attendance from June 5, 2006 to January 31, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

As indicated above, the Veteran is represented in this appeal by the American Legion.  A VA Form 21-22 dated November 2005 appointing the American Legion as the Veteran's representative is associated with the claims folder.  The Board notes that in a letter to the Veteran dated December 2012 (following certification of the appeal to the Board), the American Legion informed the Veteran that they are revoking representation of the Veteran due to unacceptable behavior by the Veteran.  Pertinently, however, the Board observes that no motion was filed for revocation of representation of the Veteran pursuant to 38 C.F.R. § 20.608 (2013).  Moreover, an April 2014 Informal Hearing Presentation (IHP) filed by the American Legion is of record and it appears that the American Legion continues to represent the Veteran in this appeal as argument was made therein on the Veteran's behalf.  There is no indication in the April 2014 IHP that the American Legion is not representing the Veteran.  Further, the Veteran has not indicated that he does not desire to be represented by the American Legion, and the record does not show that he has retained the services of another representative or attorney that would revoke representation by the American Legion.  Therefore, the Board finds that the Veteran continues to be represented by the American Legion in this appeal.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In an August 2012 decision, the Board denied the Veteran's claim of entitlement to additional compensation benefits for a dependent child, N.A.H., based upon school attendance from June 5, 2006, to January 31, 2007.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In July 2013, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR).  An Order of the Court dated July 12, 2013 granted the motion, vacated the Board's August 2012 decision with regard to this issue, and remanded the case to the Board.

The Board notes that the JMR raised concern with the Board's failure to provide an adequate statement of reasons or bases as to whether the Veteran was provided with notice of the requirements for continued receipt of additional benefits for a dependent child past their 18th birthday.  The JMR cited the VA Adjudication and Procedures Manual M21-1, Part IV, Chapter 14, Subchapter 14.01(a) (2006), which states that a VA Form 21-674c, Request for Approval of School Attendance "will be generated for each child approximately 3 months before the child's 18th birthday."  Furthermore, the form "explains the conditions for continued entitlement compensation ... beyond the child's 18th birthday."  The JMR indicated that no such form is located or referenced in the claims folder in relation to N.A.H.  As such, the JMR found that the Board did not provide an adequate statement of reasons or bases for its finding that its duty to notify the Veteran pursuant to the directives of the M21-1, Part IV, Subchapter 14.01(a) was satisfied.  

The Board observes that the record continues to show that the Veteran has not been provided with the VA Form 21-674c, Request for Approval of School Attendance referenced in the July 2013 JMR.  In light of the foregoing and in order to ensure that the Veteran has been provided adequate notice to substantiate his claim, he should be provided appropriate notice with regard to his claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Furnish a VA Form 21-674c, Request for Approval of School Attendance to the Veteran in connection with his claim of entitlement to additional compensation benefits for a dependent child, N.A.H., based upon school attendance from June 5, 2006 to January 31, 2007 pursuant to the VA Adjudication and Procedures Manual M21-1, Part IV, Chapter 14, Subchapter 14.01(a) (2006).  A copy of this form should be forwarded to the Veteran's representative.  

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

